Citation Nr: 1708522	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for vascular dementia.

2. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

3. Entitlement to service connection for vascular disease with residual mild left hemiparesis, claimed as stroke residuals, to include as secondary to an undiagnosed illness or secondary to an acquired psychiatric disorder or hypertension.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder, hypertension, or stroke residuals.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for psychosis or mental disability for the purpose of establishing eligibility to treatment.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 1984 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and from an October 2011 rating decision of the VARO in San Juan, Puerto Rico.

The San Juan, Puerto Rico RO has assumed the role of agency of original jurisdiction.

In the September 2009 VA Form 9, the Veteran requested a Board hearing, but in a December 2010 statement, he withdrew his Board hearing request and instead requested a hearing before a Decision Review Office (DRO).  In February 2012, the Veteran submitted a statement cancelling his DRO hearing and requesting that the Board decide his claim based on the evidence of record.  The Veteran was notified in an October 2014 letter that another hearing was scheduled in October 2014.  Later, in October 2014, the Veteran again requested that the hearing be cancelled.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).



FINDINGS OF FACT

1. The record does not reflect that the Veteran's vascular dementia with depressive features is causally or etiologically related to service.

2. Hypertension was not manifest during service or within the presumptive period thereafter.

3. The record does not reflect that the Veteran's vascular disease is causally or etiologically related to service.

4. The record does not reflect that the Veteran's erectile dysfunction is causally or etiologically related to service.

5. The record does not reflect that the Veteran's sleep apnea is causally or etiologically related to service.

6. The evidence is in equipoise as to whether the Veteran's active mental illness developed during or within two years of separation from active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for vascular dementia have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304 (2016).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304, 3.309 (2016).

3. The criteria for service connection for vascular disease have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304 (2016).

4. The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304 (2016).

5. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304 (2016).

6. The criteria for entitlement to benefits for treatment purposes for mental illness pursuant to the provisions of 38 U.S.C.A. § 1702 have been met.  38 U.S.C.A. §§ 1110, 1702(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The duty to notify in this case was satisfied by letters dated May 2007, August 2007, November 2010, and August 2011.  The claims were last adjudicated in September 2016. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4). 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service medical records, Social Security Administration records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with his claim.  VA complied with the Board's August 2016 remand directive to obtain private treatment records and updated treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

VA has also provided the Veteran with physical examinations and medical opinions in September 2011, May 2013, and June 2014.  As discussed in more detail below, the assessments include a review of the Veteran's pertinent post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  As such, the Board finds that the VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was not afforded a VA examination in relation to his claim of sleep apnea.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board finds that a VA examination is unnecessary to address the Veteran's sleep apnea claim.  The evidence is against a finding that an in-service event, injury, or disease occurred during the Veteran's period of active service as such, the second McClendon requirement is not satisfied and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection

At the outset, the Board notes that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and is a Persian Gulf War Veteran.  38 C.F.R. § 3.317 (e).

The Board also notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

For Persian Gulf War veterans, service connection for chronic, undiagnosed illnesses (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Persian Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. §  3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317 (b). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. §  3.317 (c).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Vascular Dementia

A review of the Veteran's service treatment records and post-service treatment reveals no documentation of any manifestations of or treatment for vascular dementia.  

The Veteran was first diagnosed with vascular dementia at the May 2013 VA examination.  He did not meet the DSM-IV criteria for PTSD of persistent re-experiencing of the traumatic event, persistent avoidance of the stimulus or persistent hyperarousal.  At that time, the Veteran's symptoms included depressed mood, anxiety, memory impairment, trouble sleeping, and disorientation to time or place.  The clinician opined that the Veteran's vascular dementia was not caused by or related to his period of service, as it did not manifest until many years after discharge.

There are no competent opinions of records indicating that vascular dementia is related to service.  The medical evidence of record addresses the Veteran's other psychiatric disabilities, which are not service-connected.  To the extent the Veteran himself has made statements to the effect that his vascular dementia is related to service, he is not competent to make such determinations.  His statements on etiology are therefore afforded little probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d at 1331.

Because the evidence against the claim of service connection for vascular dementia, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hypertension

In regards to service connection for hypertension, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Hypertension is subject to 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309.

Service connection for hypertension may also be granted if manifest to a compensable degree within one year of active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.307, 3.309.

VA considers hypertension to exist when elevated diastolic blood pressure is predominantly 90 mm Hg or more.  Isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm Hg or more.  M21-1, Part III.iv.4.E.1.a.  A diagnosis of hypertension should be confirmed by blood pressure readings taken two or more times on at least three different days "to assure that the existence of hypertension is not conceded based solely on readings taken on a single, perhaps unrepresentative, day."  M21-1, Part III.iv.4.E.1.c.

A compensable (i.e.10 percent) rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The Veteran's blood pressure was measured periodically during service.  The Veteran's service treatment records do not demonstrate any readings that meet the criteria for hypertension as outlined above.  The Veteran's highest systolic reading was 160, while his highest diastolic reading was 98.

At the May 2013 VA examination, the examiner opined that the Veteran's hypertension was less likely than not related to his period of service.  As the Board previously determined that this opinion was inadequate as it did address whether several instances of elevated blood pressure during service were indicative of hypertension.  Accordingly, a supplement medical opinion was obtained in June 2014.  The examiner again concluded that it was not at least as likely as not that hypertension was related to service.  In so finding, the examiner observed that mentioned that the Veteran did have several elevated blood pressure readings during service; however, an isolated blood pressure reader was insufficient to establish a diagnosis of hypertension.  The examiner observed that blood pressure could fluctuate throughout the day and feelings of anxiousness or stress when the Veteran visited his doctor could raise blood pressure.  It was noted that a physician would need to see a patient at least three times to see a pattern of blood pressure readings to diagnose hypertension.  This usually consisted of an initial reading taken during the first visit; an average of at least two properly measured readings taken during the next visit; and an average of at least two more properly measured readings during a third visit.  The examiner noted that the Veteran had isolated episode because six months had passed between October 1987 and April 1988 and the other episode was in February 1990, 22 months after an elevated reading in April 1988.  

The Board finds that the claim of service connection for hypertension must be denied.  Neither hypertension nor manifestations sufficient to identify the disease entity are shown in available service records.  While the Veteran did, at times, have elevated blood pressure during service, the significant gaps and normal readings between the elevated readings are not suggestive of hypertension as observed by the June 2014 opinion.

Therefore, while currently-diagnosed hypertension is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of hypertension were noted in the service records and there is no credible evidence of persistent and/or recurrent disability since service.  A notation of hypertension was first given in 2006, many years after service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted and hypertension may not be presumed to have been incurred therein.  38 U.S.C.A. § 1101; 38 C.F.R. § § 3.307, 3.309.

In support of his claim, the Veteran submitted a letter from his private physician.  In that letter, Dr. V.F. reported that when he treated the Veteran in April 1991, the Veteran did have hypertension.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that this medical opinion in regards to hypertension is not probative.  The contemporaneous medical records provided, which show treatment for PTSD in April 1991, do not demonstrate any treatment, diagnoses, or manifestations of hypertension at that time; the records do not even make note of any blood pressure readings.  In addition, service treatment records before and after April 1991 demonstrate blood pressure readings within normal limits.  The letter from Dr. V.F. also does not provide enough detail to support a diagnosis of hypertension and is outweighed by the June 2014 medical opinion that set forth the criteria necessary to render an examination including multiple readings over a particular period.  The letter does not show that the Veteran had three separate elevated blood pressure readings on separate days.  Thus, the Board assigns higher probative value to the service treatment records, which provide actual blood pressure readings.  

To the extent the Veteran's lay statements contend that his hypertension is related to service, the Veteran is competent to provide evidence of signs and symptoms of disability within his lay senses.  However, the Board finds that the Veteran is not competent to provide a diagnosis of hypertension.

As the preponderance of the evidence reflects that hypertension was not incurred during a period of active service and did not manifest to a compensable degree within one year of service, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

To the extent the Veteran argues hypertension is secondary to an acquired psychiatric disorder, to include vascular dementia, this theory has no legal merit at service connection for an acquired psychiatric disorder has been denied.

Vascular Disease

The record reflects that the Veteran had two strokes, one in 2003 and a second one in 2006.  At the time of the second stroke, the Veteran consistently reported being overwhelmed by the pressure and duties of his job.  Medical records from April 2006 suggest that the Veteran's second stroke was related to his untreated hypertension.

The Veteran was afforded a VA examination in May 2013 in relation to his claim.  The clinician diagnosed vascular disease and provided a negative nexus opinion, reasoning that there was no evidence of a cerebrovascular accident in service.  The examiner opined that the Veteran's vascular disease was most likely related to his diagnosed atrial fibrillation, hypertension, and hypercholesterolemia.  

The Board finds that the evidence of record preponderates against a finding that the Veteran's vascular disease, to include stroke residuals, are related to his period of service.  Prior to 2003, there is no evidence of any manifestations or treatment related to the Veteran's vascular disease, to include strokes; nor does the Veteran allege that his vascular disease is attributable to any specific incident prior to 2003.  The competent and credible medical opinions of record establish an etiology for the Veteran's strokes.  

Lastly, although the Veteran served in active duty during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317 because his claimed disability can be attributed to a medical diagnosis.  As shown above, the Veteran was diagnosed with vascular disease at the May 2013 VA examination, which the Board finds to be highly probative.  As such, the claimed condition is not shown to be undiagnosed or part of a medically unexplained chronic multi-symptoms illness.

According, the Board finds the weight of the evidence is against the claim of service connection for vascular disease, claimed as stroke residuals, to include as due to an undiagnosed illness.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Erectile Dysfunction

Service treatment records are silent for any manifestations, complaints, or treatments of erectile dysfunction.  Erectile dysfunction was diagnosed in 2010 by a private physician.  Dr. N.V. opined that the Veteran's erectile dysfunction is secondary to "the stressors he suffered while at war."

The May 2013 clinician opined that the Veteran's erectile dysfunction was less likely than not related to his period of service, as it was not diagnosed until 2010.  The clinician instead attributed the Veteran's erectile dysfunction to his mental health disabilities or, alternatively his diagnosed hypertension.

The Board finds that the most probative evidence of record is the May 2013 VA examination.  The clinician's negative nexus opinion provides a basis as to why the Veteran's erectile dysfunction was not related to service.  The clinician also provided a possible etiology for the Veteran's erectile dysfunction.

Contrarily, the Board affords the opinion from Dr. N.V. little probative value.  Dr. N.V. states that the Veteran's erectile dysfunction is related to the stressors he experienced at war.  The opinion does not specify how the Veteran's erectile dysfunction is linked to his period of service.  In addition, the opinion seems to be based solely on the Veteran's own reports of what he experienced during service, which have not been corroborated by independent evidence.  The opinion also fails to address the significant gap of time between the Veteran's discharge from service and the diagnosis of erectile dysfunction.  The private doctor's mere conclusion that the Veteran's erectile dysfunction stems from his service experiences, without more, is not probative and does not assist the Board in making a decision.  See Nieves-Rodriguez, 22 Vet. App. at 304 (medical opinion evidence is not "entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

The only remaining evidence of record consists of the Veteran's lay statements.  To the extent the Veteran contends that his erectile dysfunction is related to his period of service, the Board assigns his statements little probative value.  As a lay person, the Veteran is unable to provide a competent nexus opinion between his period of service and his erectile dysfunction.

As the Board finds that the probative evidence is against a finding of a positive nexus between the Veteran's service and his erectile dysfunction, service connection for erectile dysfunction is not warranted.  To the extent the Veteran argues erectile dysfunction is secondary to an acquired psychiatric disorder, hypertension, or vascular disease, this theory has no legal merit at service connection for an acquired psychiatric disorder has been denied.

Sleep Apnea

Service treatment records are silent as to any complaints, manifestations or diagnoses of a respiratory disorder, to include sleep apnea.  The Veteran was diagnosed with severe obstructive sleep apnea in March 2009, after a sleep study.  An etiology was not provided.

The Board finds that there is no competent, credible, and/or probative evidence suggesting a relation between the Veteran's sleep apnea and his period of service.  There were no manifestations or diagnoses of sleep apnea during service or during the period between discharge and the March 2009 diagnosis.  

In reaching the above conclusion, the Board has considered the benefit-of-the-doubt doctrine.  As there is not an approximate balance of positive and negative evidence, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Entitlement for Treatment Purposes under 38 U.S.C.A. § 1702

Under 38 U.S.C.A. § 1702 (a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  In January 2008, 38 U.S.C.A. § 1702 (b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.  The Veteran served during the Persian Gulf War and as such, 38 U.S.C.A. § 1702 (b) is applicable.

The Board notes that 38 U.S.C.A. § 1702 does not define "mental illness."  As there is limited guidance on the intentions behind the addition of "mental illness" for Persian Gulf War veterans for service connection for treatment purposes, the Board will err towards the benefit of the Veterans.  As such, the Board finds that both of the diagnoses the Veteran has been diagnosed with, PTSD, major depressive disorder, and anxiety, are considered "mental illness" within the scope of 38 U.S.C.A. § 1702 (b).

As the Veteran has a current diagnosis of various mental health disabilities, to include PTSD and major depressive disorder, the remaining issue before the Board is whether a "mental illness" "developed" during service or within two years of discharge.

There is no evidence that the Veteran sought mental health treatment while in service.  Treatment records demonstrate that the Veteran was first diagnosed with a mental illness 2001.  At that time, he was diagnosed with chronic depression; a few years later, in 2006, the Veteran was diagnosed with posttraumatic stress disorder and major depressive disorder.  

The record contains the Veteran's lay statements.  The Veteran avers that he first sought treatment for a mental health issue in 1991 from a psychiatrist in Puerto Rico, while on leave from service.  He claims that since coming back from service, he has had various symptoms related to his mental health, including trouble sleeping, flashbacks, irritation and long term depression.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Although lay persons are competent to provide opinions on some medical issues, determining a diagnosis of a "mental illness" falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding the diagnosis of "mental illness" requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d at 1376.  As such, the Board assigns no probative weight to the Veteran's assertions that he developed "mental illness" during service, or within two years of discharge.

In support of his claim, the Veteran submitted records from a private psychiatrist dating back to 1991, which demonstrate treatment for PTSD.  In a July 2006 letter, Dr. V.D.S. F. reported that he first saw the Veteran in April 1991, at which time he diagnosed the Veteran with PTSD related to his experiences in service.

The RO questioned the credibility of the records the Veteran submitted.  Specifically, the RO found that the private treatment records submitted by the Veteran were altered, citing that the Veteran was stationed at Fort Bragg in North Carolina in 1991.  Military personnel records do indicate that the Veteran was stationed at Fort Bragg toward the end of his active service.  However, the Veteran's service treatment records also reflect treatment at a Miami military base during this time; thus the evidence does not established that the Veteran was stationed exclusively in North Carolina for his last two years of service.  Also, there is nothing to support the RO's contention that the Veteran did not take leave during April 1991.  There are no treatment records showing that the Veteran sought treatment while stationed in Fort Bragg in April 1991.  The Board finds the Veteran's claims of being on leave in April 1991 both competent and credible.  The private doctor's July 2006 letter establishes that the Veteran sought treatment for PTSD in April 1991.  

As such, the Board finds that the competent medical evidence of record demonstrates that the Veteran's "mental illness" did "develop" either in service or within two years of service.  thus, the Veteran is entitled to service connection for a mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.


ORDER

Service connection for vascular dementia is denied.

Service connection for hypertension is denied.

Service connection for vascular disease, claimed as stroke residuals, is denied.

Service connection for erectile dysfunction is denied.

Service connection for sleep apnea is denied.

Entitlement for service connection for mental illness for the purpose of establishing eligibility for treatment pursuant to 38 U.S.C.A. § 1702 is granted.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


